Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

DETAILED ACTION

This office action is in response to an amendment filed on 08/10/2022 in which claim 1 is pending.

Terminal Disclaimer

The terminal disclaimer filed on 08/10/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of U.S. Patent Numbers 9,906,808, 9,560,368, 10,382,775, 10,764,599, and 11,134,263 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Allowable Subject Matter

Claim 1 is allowable.
The following is an examiner’s statement of reasons for allowance:

Applicant’s amendment and arguments presented 08/10/2022 constitute the basis for the reasons of allowance as the current prior art of record, considered individually or in combination, fails to teach or reasonably suggest all the claimed features of claim 1, structurally and functionally interconnected with other limitations in the manner as cited in the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIHAN ZHOU whose telephone number is (571)270-7284.  The examiner can normally be reached on Mondays-Fridays 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHIHAN ZHOU/Primary Examiner, Art Unit 2482